                      IN TiffilJNITED STATES DISTRICT COURT
                  FOR Tiffi EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:18-CV-142-D


LINDA K. BONEY,                           )
                                          )
                          Plaintiff,      )
                                          )
                 v.                       )                     ORDER
                                          )
Tiffi TRUSTEES OF CAPE FEAR               )
COMMUNITY COLLEGE,                        )
                                          )
                          Defendant.      )


      · On August 6, 2018, Linda K. Boney ("Boney'' or ''plaintiff") filed a complaint against Cape

Fear Community College Foundation, Inc. [D.E. 1]. On August 22, 2018, Boney filed an amended

complaint against Cape Fear Community College [D.E. 6]. 1 On September 12, 2018, Boney filed
                            ,                                            '                 '



a second amended complaint [D.E. 11] against the Trustees of Cape Fear Community College

("Cape Fear'' or "defendant''), alleging age discrimination in violation ofthe Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 621 et~ ("ADEA"), sex discrimination in

violation of Title VII ofthe Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et~ (''Title

VII''), and retaliatory discharge in violation of Title VII.2 On November 12, 2018, Cape Fear moved

to dismiss Boney's second amended complaint for failure to state a claim [D.E. 16] and filed a

memorandum in support [D.E. 17]. On the same day, Cape Fear answered the complaint [D.E. 18],
                                                            '
filed an amended motion to dismiss for·failure to state a claim [D.E. 19], and filed a supporting

       1
        Boney did not include Cape Fear Community College Foundation, Inc., in the caption of
her amended complaint, thereby dismissing it as a defendant. See [D.E. 6].
       2
       Boney did not include Cape Fear Community College in the caption ofher second amended
complaint, thereby dismissing it as a defendant. See [D.E. 11].
memorandum [D.E. 20]. On November 26, 2018, Boney respondedjin opposition [D.E. 22]. On

December 9, 2018, Cape Fear replied [D.E. 23]. As explained below~ the court grants Cape Fear's

amended motion to dismiss.

                                                   I.

       Boney began ~orking at Cape Fear Community College, a community college in

WiJmington, North Carolina, in August 2001. See 2dAm. Compl. [D.E. 11] ff 9, 13. Boney started             c

                                                                         I


as a database technician., See id. ,r 14. After receiving satisfactory performance reviews in that role,
                                 '
Cape Fear promoted Boney to helpdesk coordinator of IT services in 2003. See id. ,r 1S. In 2012,

Boney became desktop support manager of IT services, and from 2013 until 2017, Boney worked

for the Vice President of Cape Fear's IT department. See id. ff 16--17: Boney received satisfactory
                                                                         !

performance evaluations in all of these roles. See id. ff 13-17, 19. :
                                                                         '
                                                                         I

       In August 2017, Cape Fear hired Kumar Lakhavani ("Lakhavani") as the Director of IT
                                                                         I




Services. See id. ,r 18. From the outset, Lakhavani criticized Boney~s work performance. See id.
                                         I   ,



ff 20-2S. Specifically, Lakhavani criticized Boney's management of daily operations and projects,
ability to meet deadlines, and comm'Qllication skills. See id. ,r 21. On separate occasions, Boney

made suggestions concerning the department's hiring and computing equipment decisions. See id.

ff 23-24. Lakhavani rejected Boney's suggestions, but when Robert Carter ("Carter"), a younger
                                                                         '                       '
male employee, made the same suggestions, Lakhavani praised C~. See id. ff 22-24. On one

occasion, Boney asked to work from home so that she could have h~ roof repaired. See id. ,r 2S.

Although Lakhavani stated that he would accommodate working: remotely for family issues,
                                                                         I

                                                               '         j
Lakhavani did not think that allowing repairmen into one'~ home w~ a sufficient reason to work

remorely. See id. Thus, he denied the request. See id. After Boot            used vacation fune to stay
                                                                         I
home, Lakhavani changed the policies to stop allowing employees to work remotely. See id.
                                                                         1
                         ,           .                                   I
                             ,                     2                     I
       On November 30, 2017, Boney spoke with the Executive Director of Human Resources,

Sharon Smith ("Smith"), about her conflicts with Lakhavani. See id.I ,r 26. Boney told Smith that
                                                                      I
she believed that Lakhavani treated her differently due to her age and sex, and Boney opined that he
                                                                      I

treated younger male employees differently. See id. Smith respond~ that Lakhavani' s supervisor~
                                                                      I
Melissa Singler ("Singler:'), would not tolerate discriminatory beha'ior. See id. ,r 27.

       On December 6, 2017, Human Resources·convened a meewJ with Smith, Lakhavani, and
                                                             I
Boney. See id. ,r28. Atthemeeting,Boneyreceivedawrittenformal~aming. See id.; [D.E.11-2].
                                                                      I
The warning stated that Boney's performance' was below expectatio~ in understanding projects,
                                                               .      I
meeting deadlines, communication skills, e-mail etiquette, attentiof to detail, and giving clear
                                                                      I
                                                                      I

directions to subordinates. See [D.E. 11-2]. The warning provided SJ7CCific instructions for Boney

to follow to improve her performance. See id. Lakhavani also made additional comments, which

indicated his belief that .Boney could
                                     .
                                       improve her performance in light
                                                                  I
                                                                        of her sixteen years of
                                                                      I
employment at Cape Fear. See id. Lakhavani stated that he would j'make [himself] available to
                                                                      I
clarify any assignments or projects" because he desired to ''help [Bonby] succeed in [her] job." Id.

However, the warning also stated that, if Boney continued to perfoj_ below expectations, further

action-including possible termination-would be taken. See id.

       After this meeting, Lakhavani met with Boney weekly. See 24 Am. Compl. [D.E. 11] ,r 29.
                                                                      I
Boney had to provide regular updates on all assignments to ~vani. See id. Lakhavani
                                                                      I

documented each instance in which he was not satisfied with Boney's ~ormance. See id. Boney
                                                                      I .

also took an e-mail ~quette course to improve her commU111cations $kills. See id. ,r 30.
                                                                      I
       In early February 2018, Lakhavani asked Boney to obtain a qttote for a piece of equipment
              .                                                       I                .
valued at approximately $10,000. See id. ,r 31. Because ofher experibnce, Boney believed that the

budgetary process for such a large purchase would require a h ~ , and the next hearing was
                                                                      I
                                                 3
scheduled for April 2018. See id. Thus, Boney did not believe that the request was time-sensitive.

See id. ,r 32. A week later, Lakbavani requested an update. See id. Boney responded that she did

not realize the urgency of the assignment and had not obtained the price quote. See id. Lakbavani

responded that he thought Boney's behavior was insubordinate because Boney had not yet obtained

the quote. See id.

         Because ofBoney' s deteriorating relationship with Lakbavani, Boney feared that Lakbavani

would soon fire her. See id. ,r 33. If fired, Boney believed that she would lose her state retirement

benefits, including health care and a pension. See id. Consequently, on February 8, 2018, Boney

retired. See id. ,r 34. Carter replaced Boney. See id. ,r 40.

                                                   n.
         A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, S56 U.S. 662, 677--80 (2009); BellAtl. Corp. v. Twombly, SS0 U.S. S44, 5S4-

63 (2007); Coleman v. Md. Court ofAm,eals. 626 F.3d 187, 190 (4th Cir. 2010), aff'd, S66 U.S ..30

(2012); Giarratano v. Johnson, S21 F.3d 298,302 (4th Cir. 2008). To withstand a Rule 12(b)(6)
     f                  .                                                                     •

motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, S56 U.S. at 678 (quotation omitted); see Twombly. SS0 U.S. at

S70; Giarratano, S21 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 7S9

F.3d 343, 3S2 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

F.3d S49, S57 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilbert, 13S S. Ct.

2218 (201S). · A court need not accept as true a complaint's legal conclusions, ''unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, S21 F.3d at 302 (quotation

omitted); see Iqbal, S56 U.S. at 678--79. Rather, a plaintiff's factual allegations must ''nudge[] [her]

                                                   4
claims," Twombly. SSO U.S. at S70, beyond the realm of ''mere possibility'' into ''plausibility."

Iqbal, S56 U.S. at 678-79.

        When evaluating a motion to dismiss, a court considers the pleadings and any materials

·"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d43S,448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goinesv. ValleyCmty. Servs. Bd., 822

F.3d 1S9, 16S--66 (4th Cir. 2016); Thompson v. Greene, 427 F.3d263, 268 (4th Cir. 200S). A court

also may consider a document submitted by a moving party if it is ''integral to the complaint and

there is no dispute about the document's authenticity'' without converting the motion into one for

summary judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice of

public records when evaluating a motion to dismiss for failure to state a claim. See, ~ Fed. R.

Evid. 201; Tellabs, Inc. v. Makor Issues & Rights, Ltd., S51 U.S. 308,322 (2007); Philips v. Pitt Ct,y.

Mem'l Hosp.. S72 F.3d 176, 180 (4th Cir. 2009).

                                                  A.

        As for Cape Fear's initial motion to dismiss for failure to state a: claim, the motion concerns

only Boney's ADEA.claim. See [D.E. 16] 1. On November 12, 2018, Cape Fear filed both the

amended motion to dismiss [D.E. 19] and the initial motion to dismiss [D.E. 16]. The amended

motion addresses Boney's ADEA claim and Title VII sex discrimination claim. See [D.E. 19] 1.

Because Cape Fear's initial motion does not address anything that its amended motion does not also

address, the court denies as moot Cape Fear's initial motion to dismiss. 1 ·

                                                  B.
        Boney alleges an ADEA claim based on a constructive discharge theory. See 2dAm. Compl.

[D.E. 11] ff 35-42. In relevant part, the ADEA forbids employers to ''fail or refuse to hire or to

discharge any individual or otherwise discriminate against any individual with respect to his

                                                  s
        compensation, terms, conditions, or privileges of employment, because of such individual's age."
                                                               I
        29 U.S.C. § 623(a)(l). Boney lacks direct evidence of age discrimination and proceeds under the
    \
        burden shifting-framework of McDonnell Douglas Cor,p. v. Green, 411 U.S. 792 (1973). See

        Mereish v. Walker, 359 F.3d 330;334 (4th Cir. 2004).

                 Under this :framework, a plaintifffirst must establish a prima facie case. See, e.g., O'Connor

        v. Consol. Coin Caterers Cor,p., 517 U.S. 308, 310-12 (1996). If the plaintiff establishes aprima
             I                                         •                                                    'I




        facie case, the defendant must offer a legitimate, non-discriminatory reason for the adverse

        employment decision. See McDonnell Douglas, 411 U.S. at 802--03. If the defendant meets its

        burden ofproduction, the plaintiff has "an opportunity to prove by a preponderance ofthe evidence

        that the legitimate reasons offered by the defendant were not its true reasons, but were a pretext for

        discrimination." Tex. De_p't of Cmty. Affairs v. Burdine, 450 U.S. 248, 2S3 (1981); see Reeves v.

        Sanderson Plumbing Prods., Inc., S30 U.S. 133, 143 (2000); King v. Rumsfeld, 328 F.3d 145,

        150-52 (4th Cir. 2003). A plaintiff can demonstrate pretext by showing that the "explanation is

,       'unworthy of credence' or by offering other forms of circumstantial evidence sufficiently probative

        of age discrimination." Mereish, 359 F.3d at 336 (quoting Burdine, 450 U.S. at 256). To prevail,

        the plaintiff must establish that "age was the 'but-for' cause of the employer's adverse decision."
                                                                                      -
        Gross v. FBL Fin. Servs., Inc.,' S57 U.S. 167, 176 (2009); see Duffy v. Belk, Inc., 477 F. App'x 91,

        93 (4th Cir. 2012) (unpublished); Bodkin v. Town of Strasburg, 386 F. App'x 411,413 (4th Cir.

        2010) (per curiam) (unpublished).

                 To prove a primafacie case of age discrimination under the McDonnell Douglas framework,

        Boney must establish that (1) she was in the age group protected by the ADEA; (2) she was actually

        or constructively discharged; (3) at the time of her discharge, she was performing her job at a level

        that met her employer's le~timate expectations; and (4) after her discharge, she was replaced by

                                                           6
. someone of comparable qualifications who was substantially younger. See O'Connor, S17 U.S. at

310-11; Ruff v. Target Stores, Inc~, 226 F. App'x 294, 300-01 (4th Cir. 2007) (unpublished);

E.E.O.C. v. Clay Printing Co., 95S F.2d 936, 941 (4th Cir. 1992); Felton v. Moneysworth Linen

Serv., Inc., 29S F. Supp. 3d S9S, 603 (E.D.N.C. 2018); Howard v. Coll. of the Albemarle, 262 F.

Supp. 3d 322, 33S (E.D.N.C. 2017), aff'd, 697 F. App'x 2S7 (4th Cir. 2017) (per curiam)

(unpublished); Wood v. Town of Warsaw, 914 F. Supp. 2d 73S, 740 (E.D.N.C. 2012).

        To survive a motion to dismiss, a plaintiffneed not ''plead facts sufficient to establish a ptjma

facie case of [age] discrimination," but need only plausibly allege a statutory claim. Woods v. City

of Greensboro, 85S F.3d 639, 648 (4th Cir. 2017); see McClemy-Evans v. Md. De._p't ofTransp., 780

F.3d S82, S8S-88 (4th Cir. 201S); Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 764-6S

(4th Cir. 2003); Brown v. Goodwill Indus. ofE. N.C., Inc., No. 4:17-CV-144-D, 2019 WL 80444,

at *3 (E.D.N.C. Jan. 2, 2019) (unpublished). Thus, Boney must only plausibly allege that she is a

member of the ADEA's protected group, that she suffered an adverse employment action, and that

her employer took that action against her because ofher age. See Allen v. City of Raleigh, No. S: 13-

CV-S22-D, 2014 WL 84073S, at *7 (E.D.N.C. Mar. 4, 2014) (unpublished).

       As for Cape Fear's amended motion to dismiss Boney's ADEA claim, Boney was 62 years

old when she resigned. See 2d Am. Compl. [D.E.11] ,r 38. Thus, she was a member of a protected

group under the ADEA. Boney alleges that Cape Fear constructively discharged her from her

position because of her age. See id. ,r 37.

        To state a constructive discharge claim, a plaintiffmust plausibly allege that (1) an employer

acted deliberately to induce resignation and (2) the employee's working conditions were so

intolerable that a reasonable person would have resigned. See Burns v. AAF-McQuay, Inc., 96 F.3d

728, 733-34(4thCir.1996);Martinv.CavalierHotelCon,.• 48F.3d 1343, 13S3-S4(4thCir.199S);

                                                   7
Websterv. Town of Warsaw, 66 F. Supp. 3d 706, 708-09 (E.D.N.C. 2014). These elements are the

same in the context of an ADEA claim. See, e.g., Bristow v. Daily Press, Inc., 770 F.2d 1251,

1254-56 (4th Cir. 1985). The working conditions must be "so in~lerable that a reasonable person

would have felt compelled to resign." Pa. State Police v. Suders, 542 U.S. 129, 147 (2004); see

Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 186--88 (4th Cir. 2004).                    "[M]ere

dissatisfaction with work assignments, a feeling ofbeingunfairly criticized, or difficult or unpleasant

working conditions" do not constitute objectively intolerable conditions. Heiko v. Colombo Sav.

Bank FSB, 434 F.3d 249,262 (4th Cir. 2006) (quotation omitted); see Bristow, 770 F.2d at 1255

(stating that an employee "is not ... guaranteed a working environment free of stress"). "Because

'the claim ofconstructive discharge is so open to abuse by those who leave employment [voluntarily],
                                                                                            r
[the Fourth Circuit] has insisted that it be carefully cabined." Honor, 383 F.3d at 187 (quotation '

omitted).

        Boney has not plausibly alleged either the objective or subject element of an ADEA

constructive discharge claim. Lakhavani' s higher expectations for Boney' s work performance, and

the measmes that he took to improve Boney' s performance, do not constitute objectively intolerable

conditions. Moreover, Lakhavani intended to help Boney improve her performan~ and thereby

retain her position. Lakhavani did not intend to compel Boney's resignation. Thus, Boney, by

voluntary resigning to protect her retirement benefits, does not plausibly allege an ADEA

constructive discharge claim. See, e.g.• Blistein v. St. John's College, 74'F.3d 1459, 1468 (4th Cir.

1996), overruled on other grounds by Oubre v. Entergy Operations,_ Inc., 522 U.S. 422 (1998).

                                                                                '
Because Boney has not plausibly alleged constructive discharge, her volunta.ty resignation is not an

adverse employment action under the ADEA.

        In opposition to this conclusion, Boney contends that the formal reprimand on December 6,
                                                                                                  I
                                                  8
                                                             I
 2017, substantially changed her responsibilities because she had to meetweeklywithLakhavani and

 provide updates that comparable supervisors did not. See [D.E. 22] 13-14. "Adverse employment

 actions include those that 'constitute a significant change in employment status, such as hiring,

 firing, failing to promote, reassignment with significantly different responsibilities, or a decision

 causing a significant change in benefits."' Jolly v. Univ. ofN.C. at Wilmingtoll, 831 F. Supp. 2d

 916,920 (E.D.N.C.2011) (quoting Burlington Indus., Inc. v. Ell~ 524 U.S. 742, 761 (1998)); see

 29U.S.C. § 623(a)(l); Johnson v. PittCty. Bd. ofEduc., No. 4:16-CV-214-D, 2017 WL2304211,

 at *11 (E.D.N.C. May 25, 2017) (unpublished). A formal written reprimand for insufficient

. performance, without more, does not amount to· an adverse employment action. Cf. Darnell v.

 'Iyson Foods, Inc., 536 F. App'x 366, 369--70 (4th Cir. 2013) (per curiam) (unpublished); James v.

 Booz-Allen & Hamilton, Inc., 368 F.3d 371,375 (4th Cir. 2004). Lakhavani's decision to require

 weekly meetings, timely updates on all projects, and e-mail etiquette classes for Boney also do not

 constitute adverse employment actions. Notably, despite additional oversight and training, Boney

 retained the same responsibilities, .pay, and benefits. Indeed, Boney alleges that her "active

 engage[ment]" in the corrective measures demonstrates that she was meeting her employer's

 legitimate expectations. See 2d Am. Compl. [D.E. 11] ,r 39. Thus, Boney has failed to plausibly

 allege an adverse employment action. The ''mere fact" that Lakhavani's new requirements made

 Boney'sjob "less appealing'' is insufficient. James, 368 F.3d at 376; see Boone v. Goldm, 178 F.3d

 253, 255-56 (4th Cir. 1999), abrogated on other grounds by BurHngton N. & Santa Fe Ry. v. White,

 548 U.S. 53 (2006).

        Alternatively, Boney fails to plausibly allege that, but for her age, Cape Fear would not have

 taken these actions. Boney's allegations make clear that Cape Fear took these actions concerning

 oversight and training in response to Boney's poor performance, not to her age. See Gross, 557 U.S.

                                                  9
at 180; Gentcyv. E.W. Partners Club Mgmt. Co., 816 F.3d228, 234 (4th Cir. 2016); Arthurv. Pet

~ - 593 F. App'x 211, 216, 219--20 (4th Cir. 2015) (per curiam) (unpublished); Tavernier v.

Health Mgnit. Assocs., Inc., 498 F. App'x 349, 350 (4th Cir. 2012) (per curiam) (unpublished);

fohnson, 2017 WL 2304211, at •t't. In opposition, Boney asserts that she does not pose ''naked

allegations" of age discrimination and that discovery will answer any questions concerning Cape

Fear's motives. See [D.E. 22] 7. The court rejects this argument. Boney's allegations of age

discrimination are not plausible in light of her con:fli~ with Lakhavani and her poor performance.

Accordingly, the court grants Cape Fear's motion to dismiss Boney's ADEA claim.

                                                 C.
       Boney alleges a sex discrimination claim under Title VII. See 2d Am. Compl. [D.E. 11] ,r,r

43-50. In relevant part, Title VII forbids employers to "discriminate against any individual with

respect to [her] compensation, terms, conditions, or privileges of employment, because of such

individual's ... sex." 42 U.S.C. § 2000e-2(a)(l).

       Without direct evidence of sex discrimination, Boney must show that (1) she is a member

of a protected class, (2) she· suffered adverse employment action, (3) her performance met her

employer's legitimate expectations at the time of the adverse employment action, and (4) the action

occurred under circumstances permitting a reasonable inference of sex discrimination. See Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277,285 (4th Cir. 2004) (en bane), abrogated on

other grounds by Univ. ofTex. Sw.Med. Ctr. v.Nassar, 570U.S. 338 (2013);Howard,262F. Supp.
                                     '
3d at 331; McDougal-Wilson v. Goodyear Tire & Rubber Co., 427 F. Supp. 2d 595,611 (E.D.N.C.

2006). In the context of a motion to dismiss, Boney need only plausibly allege a statutory claim, not

a prima facie case. See McCleazy-Ev'ans, 780 F.3d at 585-88. Thus,_Boney must plausibly allege
                                                                    (




that Cape Fear took an adverse employment action against her because of her sex. See id. at 585.

                                                 10
However, empty allegations of a causal connection between an employee's sex and the alleged

. discrimination are insufficient to state a plausible claim. See id. at 585-86; Brown, 2019 WL 80444,

 at *4. Rather, the employee must plausibly allege that the motive to discriminate was at least one

 ofthe employer's motives. See Nassar, 570 U.S. at 343; Ouessous v. Fairview Prop. Invs., LLC, 828

 F.3d208, 216 (4th.Cir. 2016); Huckelba v. Deering.No. 5:16-CV-247-D, 2016 WL 6082032, at *3

 (E.D.N.C. Oct. 17, 2016) (unpublished).

        As for Cape Fear's motion to dismiss for failure to state a claim, Cape Fear argues that Boney

 fails to plausibly allege that it took any adverse action against her or that it ~ on the basis of her

 sex. See [D.E. 20] 12-15. Boney, who is a member of a protected class, focuses on three

 allegations: (1) Lakhavani disregarded her suggestions on at least two occasions but not similar

 suggestions made by a male coworker, (2) Lakhavani increased his supervision of Boney, and (3)

 Boney was the only female manager in Cape Fear's IT department and.the only manager who was

 "discharged" after Lakhavani became director. See 2d.Am. Compl. [D.E. 11] ft 46-48. The second

 allegation is conclusory, and the court need not accept it as true. The first and third allegations,

while possibly "consistent with discrimination," do not "alone support a reasonable inference that''

 sex discrimination
             '
                    motivated these actions. McCleary-Evans,
                                                        .
                                                             780 F.3d at 586 (emphasis omitted).

 Moreover, the third allegation assumes that Cape Fear actually or constructively discharged Boney.

 Boney does not allege the former, and the latter is a legal conclusion that is not entitled to an

 assumption of truth.     Thus, the court grants the motion to dismiss Boney' s Title VII sex

 discrimination claim.

        Alternatively, Boney has not plausibly alleged an adverse employment action. Under Title

 VII, an "adverse employment action is a discriminatory act that adversely affects the terms,

 conditions, or benefits ofthe plaintiff's employment." Holland v. Wash. Homes, Inc., 487 F.3d 208,

                                                  11
219 (4th Cir. 2007) (alteration and quotation omitted); see James, 368 F.3d at 375; Coleman v. Altec,

Inc.,No.16-CV-954-D,2018:WL4289610,at•6(E.D.N.C. Sept. 7,2018)(unpublished)(collecting

cases). As discussed, Boney has not plausibly alleged that Cape Fear's actions had a material

adverse effect on the terms, conditions, or benefits ofher employment. See, e.g., McDougal-Wilson,

427 F. Supp. 2d at 609-10. Moreover, Boney has not plausibly alleged constructive discharge.

Accordingly, the court grants Cape Fear's motion to dismiss Boney's Title VII sex discrimination

claim.

                                                 D.
         Boney alleges a Title VII retaliation claim. See 2d Am. Comp!. [D.E. 11] W51-57. Cape

Fear did not move to dismiss this claim. See [D.E. 19] 1. In Cape Fear's reply, Cape Fear argues

that Boney's claim is not plausible because Boney has failed to allege that any decisionmaker knew

of her meeting.with Smith to discuss her fear that Lakbavani was discriminating against her on the

basis of her age and sex. See [D.E. 23] ~- Whatever the merits of this argument, Cape Fear did

not move to dismiss Boney' s Title VII retaliation claim. Thus, the claim survives. Whether the

claim will survive a motion for summary judgment is an issue for another day.

                                              . m.
         In sum, the court DENIES as moot Cape Fear's motion to dismiss [D.E. 16], GRANTS Cape

Fear's amended motion to dismiss [D.E. 19], and DISMISSES Boney's ADEA and Title VII sex

discrimination claims. The clerk shall continue management of the case.

         SO ORDERED. This_$_ day of March 2019.




                                                            JSC.DEVERill
                                                            United States District Judge

                                                 12
